Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on June 1, 2021.  These drawings are approved for entry.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-16 and 18-39 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claims 1-16 and 18-39, base claim 1 appears to be claiming the device being fixed to an eye so it encompasses a human organism or part thereof such that it is not statutory. In other words, the device is claimed as being connected with the ----.
Claim Interpretation
The new claim language of base claim 1 is not being interpreted under Section 112(f) because “configured such that . . . is fixed to the ciliary sulcus” is modified by sufficient structure “a frame with a shape” such that it is taken out of any such interpretation.
Claim Rejections Based Upon Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13, 15-16, 18-26, 30, 31, 33-36, and 38 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Brady et al (US 6,797,004; hereafter referred to as BY), or in the alternative, under 35 U.S.C. 103 as being unpatentable over BY in view of Langerman (US 5,628,795).  BY anticipates the claim language where:
The fixing device as claimed is the IOL (210) of BY (see Figures 1, 3C, and 4 and column 6, lines 6-31);
The device support (A) as claimed is the body (222);
The intraocular lens housing (B) as claimed is the sidewall (230) with the teeth (242);
The frame as claimed is the outer wall or peripheral wall as best seen in Figure 1 as element (28), and
The device support or body (222) has a shape that conforms to the ciliary sulcus as explained in column 6, lines 15-19 and column 8, lines 1-12 of BY;
The device support is configured such that the housing is fixed to the ciliary sulcus when this is interpreted as intended use language and the body is viewed as fully capable of being used in the claimed fashion.
Alternatively, one could view BY as not meeting the new claim language because BY does not explicitly claim the capability of such a use.  Langerman (see the figures and column 9, lines 37-62) teaches that it was known to the same art of endeavor to implant or fix such devices into residual capsular bags as BY does or into the ciliary sulcus when the capsular bag has been removed.  Therefore, it is the Examiner’s position that it would have been considered at least clearly obvious to make the BY 

    PNG
    media_image1.png
    307
    465
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    483
    480
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    339
    435
    media_image3.png
    Greyscale
                             
    PNG
    media_image4.png
    331
    297
    media_image4.png
    Greyscale

Regarding claim 2, the bag portion as claimed is formed by walls (230) as best seen in Figure 1 as channel (32).
Regarding claims 3 and 4, the clamping portion as claimed is made of pairs of teeth (242).
Regarding claim 6, the Applicant is directed to see column 6, lines 20-24.
Regarding claim 13, size comparison of clamping pieces to other portions as claimed is met because all the notches (240) are clearly shown to be smaller than the teeth (242) in circumferential extent.

Regarding claim 19, the frame portions as claimed are defined by the notches (240).
Regarding claim 22, since the holder (210) can be inserted into an incision of 3.2 mm and then expanded to 8 to 12 mm, the claim language is considered to be fully met; see column 8, lines 13-22 of BY.
Regarding claim 24, the slit as claimed is the notch (242) or is the gap (136) found in Figure 3B.
Regarding claim 26, the holder must be flattened to be inserted through the incision of 3.2 mm.
Regarding claim 33, the plane within the plane of the holder (210) would be circular such that the claim language is fully met.
Regarding claim 35, the extended portion as claimed is the additional spaces (344, 444) including the holding pieces; see Figures 4 and 5 and column 7, line 46 to column 8, line 42.
Claims 8-12, 14, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over BY alone, or alternatively, BY in view of Langerman.  
Regarding claims 8-12, the dimensions as claimed are not met by BY because BY does not disclose all the dimensions for the device.  However, when the overall dimension of the device is 8 to 12 mm, by inspection of the Figure 3C, the teeth (242) are at a ratio of 5 mm to 57 mm such that teeth range from 5/57 X 8 mm = 0.70 to 5/57  prima facie obvious over BY alone; see MPEP 2144.04 (MPEP 2144.04 IV. A.)

In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


	Regarding claim 14, based upon the overall dimension of 8 to 12 mm diameter, and the thinness of the peripheral wall shown in the drawings (Figure 1 and 4 as elements 28 and 428, respectively), the claimed range would have been considered to be clearly obvious to an ordinary artisan in that the claimed dimensions would not result in the device performing any differently than the prior art device.
	Regarding claim 32, again the gap shown in Figures 4 and 5 is not disclosed but considered prima facie obvious over BY alone due to the fact that the dimensions claimed are within an order of magnitude of the prior art device and would not perform any differently.
	Regarding claim 37, the angle of the sidewall (330) is not disclosed but inspection of Figure 4 with a protractor indicates an angle of approximately 25 degrees.  For this reason, the claimed range of 30 to 60 degrees is not considered patentable over BY alone in that the claimed angle would not result in a different outcome; see MPEP 2144.04 (IV) (A).
s 27-29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over BY and Langerman, as applied against claims 1-7, 13, 15-16, 18-26, 30, 31, 33-36, and 38, further in view of Whitsett (US 2010/0204790; hereafter referred to as WT).  
Regarding claims 27-29, BY meets the claim language as explained in the Section 102 rejection but does not disclose the arcuate tips as required by the claims; see Figure 3B of BY.  However, WT (see Figure 1) teaches/shows that it was known to utilize arcuate tips within similar devices of the art.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize arcuate tips in the invention of BY as a way to prevent sharp edges from causing tissue damage and trauma in the vicinity of the implant.
Regarding claims 28 and 29, the other arcuate portions are the inner and outer surfaces of the holder shown in Figure 3B.
Regarding claim 39, BY fails to disclose a kit containing an injecting instrument as claimed.  However, WT teaches that it was known to utilize injector with similar devices within the art; see paragraphs 11 and 53.   Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize an injector and to make a kit for the entire device so that the device can be efficiently utilized within the operative environment.
Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive.
With regard to the drawing objections, the specification objection, the Section 101 rejection, and the Section 112 rejections, the amendment filed June 1, 2021 was 
With regard to the Sections 102 and 103 rejections, the Examiner has modified the rejections to show that the claims are still not patentable over the applied prior art.  The Applicant argues that Brady (BY) fails to disclose a shape that conforms to a ciliary sulcus such that it is fixed to the ciliary sulcus.  In response, the Examiner asserts that BY is fully capable of being used in the manner claimed in that it is fully capable of being placed in the ciliary sulcus even if it is not shown being used in that manner.   Alternatively, Langerman is utilized as a teaching reference to show that the prior art knew how to make such devices capable of being fixed to either the mostly intact capsular bag or in the ciliary sulcus.  The Examiner respectfully disagrees with the argument that BY requires a functional capsular bag.  This is apparent on its face upon inspection of Figure 2 of BY (the device could be sized and placed into the ciliary sulcus), or alternatively, in view of Langerman that teach the same sorts of devices can be placed in either mostly intact capsular bags or the ciliary sulcus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774